Case 7:20-cv-04651-PMH Document 1-18 Filed 06/17/20 Page 1 of 4




              EXHIBIT “R”
                 Case 7:20-cv-04651-PMH Document 1-18 Filed 06/17/20 Page 2 of 4


                                 LIDA TEXTILE & DYEING LIMITED - Shipped Goods POs
Buyer                                                 Invoice     Expected TT Quantity-
        Category              PO No    Invoice No                                         Invoice Amount             Status
(KM/SR)                                                Date          Days       Unit
KMART     Kids Sleepwear       BDZJC   201929822389    8-Sep-19    29-Sep-19      2,400      $16,588.78    Shipped, Waiting for payment
KMART     Kids Sleepwear       BDZJB   201929422596    1-Sep-19    22-Sep-19      3,680      $25,436.16    Shipped, Waiting for payment
KMART     Kids Sleepwear       BDZIP   201929360055    1-Sep-19    22-Sep-19       800        $5,491.20    Shipped, Waiting for payment
KMART     Kids Sleepwear       BDZIN   201929822416    1-Sep-19    22-Sep-19      4,000      $36,096.00    Shipped, Waiting for payment
KMART     Kids Sleepwear      BDDHY    201930007221   16-Sep-19     7-Oct-19      7,728      $16,228.80    Shipped, Waiting for payment
KMART     Kids Sleepwear      BDDHX    201930295390   23-Sep-19    14-Oct-19      1,220       $2,562.00    Shipped, Waiting for payment
KMART     Kids Activewear     SN4811   201930007280   24-Sep-19    15-Oct-19      5,672      $29,154.08    Shipped, Waiting for payment
KMART     Kids Activewear     SO4949   201930295530   23-Sep-19    14-Oct-19      5,328      $17,582.40    Shipped, Waiting for payment
KMART     Kids Activewear     BDHOR    201930441483   25-Sep-19    16-Oct-19      1,740      $10,857.60    Shipped, Waiting for payment
KMART     Kids Activewear      BDHIZ   201929824015    1-Sep-19    22-Sep-19      3,700      $25,567.00    Shipped, Waiting for payment
KMART     Kids Activewear      BDZIU   201929824026    1-Sep-19    22-Sep-19       800        $5,491.20    Shipped, Waiting for payment
KMART     Kids Activewear     BDYGQ    201930637660    3-Oct-19    24-Oct-19      2,400       $8,016.00    Shipped, Waiting for payment
KMART     Kids Activewear     BDDGQ    201930637811    3-Oct-19    24-Oct-19       608        $2,103.68    Shipped, Waiting for payment
KMART     Ladies Activewear   BDDQG    201931157961   22-Oct-19    12-Nov-19      6,560      $16,373.76    Shipped, Waiting for payment
KMART     Ladies Activewear   BDDPU    201932518026   29-Dec-19    19-Jan-20      4,680      $11,681.28    Shipped, Waiting for payment
KMART     Ladies Activewear   BDDOL    201931065944   22-Oct-19    12-Nov-19      7,808      $25,410.20    Shipped, Waiting for payment
KMART     Ladies Activewear   BDDTA    201931157989   22-Oct-19    12-Nov-19      5,792      $12,788.72    Shipped, Waiting for payment
KMART     Ladies Activewear   BDDTB    201932522063   29-Dec-19    19-Jan-20      4,800      $10,598.40    Shipped, Waiting for payment
KMART     Ladies Activewear   BDDPA    201932525548   29-Dec-19    19-Jan-20      4,800      $15,600.00    Shipped, Waiting for payment
KMART     Ladies Activewear   BDDTA    201931236471   16-Nov-19     7-Dec-19       768        $1,695.76    Shipped, Waiting for payment
KMART     Kids Sleepwear      BDDSW    202033227987   15-Feb-20     7-Mar-20      1,494       $5,091.55    Shipped, Waiting for payment
KMART     Kids Sleepwear      BDDPY    201931738322    6-Dec-19    27-Dec-19      2,000       $8,640.00    Shipped, Waiting for payment
KMART     Kids Sleepwear      BDEJM    202033228054   21-Feb-20    13-Mar-20      2,493       $8,496.14    Shipped, Waiting for payment
KMART     Kids Activewear     BDDZX    202033540282   21-Feb-20    13-Mar-20      2,128      $12,563.71    Shipped, Waiting for payment
KMART     Kids Activewear      BDHLL   201931984736    7-Dec-19    28-Dec-19      5,808      $19,921.44    Shipped, Waiting for payment
KMART     Kids Activewear     BDHLM    201931984984    6-Dec-19    27-Dec-19      5,808      $19,224.48    Shipped, Waiting for payment
KMART     Kids Activewear     BDHON    201931985101   29-Dec-19    19-Jan-20      3,384       $9,407.52    Shipped, Waiting for payment
KMART     Kids Activewear     BDHLO    201931997983    7-Dec-19    28-Dec-19      4,392      $12,209.76    Shipped, Waiting for payment
KMART     Kids Activewear     BDHLP    201932593093   29-Dec-19    19-Jan-20      5,880      $17,228.40    Shipped, Waiting for payment
KMART     Kids Activewear     BDHOP    201931999392   20-Dec-19    10-Jan-20      7,008      $43,379.52    Shipped, Waiting for payment
KMART     Ladies Activewear   BDDOX    201932028504    7-Dec-19    28-Dec-19      1,936       $5,148.30    Shipped, Waiting for payment
KMART     Kids Underwear       BDEBZ   202033228265   15-Feb-20     7-Mar-20       693        $3,392.93    Shipped, Waiting for payment
KMART     Kids Underwear       BDEJF   202033545230   21-Feb-20    13-Mar-20      1,908       $6,410.88    Shipped, Waiting for payment
KMART     Kids Underwear       BDEJG   202033545349   21-Feb-20    13-Mar-20      1,908       $6,410.88    Shipped, Waiting for payment
KMART     Kids Underwear      BDEOE    202033545830   21-Feb-20    13-Mar-20      1,632       $5,483.52    Shipped, Waiting for payment
KMART     Kids Underwear      BDEOH    202033545926   21-Feb-20    13-Mar-20      1,632       $5,483.52    Shipped, Waiting for payment
KMART     Kids Underwear       BDDIG   202033546106   21-Feb-20    13-Mar-20      3,336      $15,052.03    Shipped, Waiting for payment
KMART     Kids Underwear      BDDUH    202033546414   21-Feb-20    13-Mar-20      3,480      $21,347.48    Shipped, Waiting for payment
KMART     Kids Underwear      BDEOG    202033546774   21-Feb-20    13-Mar-20      1,308       $7,521.00    Shipped, Waiting for payment
KMART     Kids Underwear      BDDYG    202033547218   21-Feb-20    13-Mar-20      1,308       $5,160.06    Shipped, Waiting for payment
KMART     Kids Underwear      BDDYH    202033547385   21-Feb-20    13-Mar-20      1,308       $5,160.06    Shipped, Waiting for payment
KMART     Kids Sleepwear      BDDSV    202033228828   15-Feb-20     7-Mar-20      9,496      $26,436.86    Shipped, Waiting for payment
KMART     Kids Sleepwear      BDEGB    202033229125   21-Feb-20    13-Mar-20     10,000      $27,840.00    Shipped, Waiting for payment
KMART     Kids Sleepwear      BDDSX    202033229437   21-Feb-20    13-Mar-20      5,193      $11,366.33    Shipped, Waiting for payment
KMART     Kids Sleepwear      BDDQE    202033227181   15-Feb-20     7-Mar-20      5,715      $12,509.50    Shipped, Waiting for payment
KMART     Kids Sleepwear      BDDPW    201932643778    3-Jan-20    24-Jan-20      2,000      $13,920.00    Shipped, Waiting for payment
KMART     Kids Sleepwear       BDEBY   202033227054   15-Feb-20     7-Mar-20      1,832       $9,425.64    Shipped, Waiting for payment
KMART     Kids Sleepwear      BDDQI    202033491391   15-Feb-20     7-Mar-20      1,494       $6,066.80    Shipped, Waiting for payment
KMART     Kids Sleepwear      BDDPZ    201932342222   26-Dec-19    16-Jan-20       900        $5,004.00    Shipped, Waiting for payment
KMART     Ladies Activewear   BDEKX    202033229915   15-Feb-20     7-Mar-20       120         $299.52     Shipped, Waiting for payment
KMART     Kids Underwear      BDEOG    202033621025   2-Mar-20     23-Mar-20       348        $2,001.00    Shipped, Waiting for payment
KMART     Kids Underwear      BDDUH    202033621366   2-Mar-20     23-Mar-20       360        $2,208.36    Shipped, Waiting for payment
KMART     Kids Underwear       BDDIG   202033621394   2-Mar-20     23-Mar-20       504        $2,274.05    Shipped, Waiting for payment
KMART     Kids Underwear       BDEJF   202033621517   2-Mar-20     23-Mar-20       288         $967.68     Shipped, Waiting for payment
KMART     Kids Underwear       BDEJG   202033621539   2-Mar-20     23-Mar-20       288         $967.68     Shipped, Waiting for payment
KMART     Kids Underwear      BDEOE    202033621654   2-Mar-20     23-Mar-20       564        $1,895.04    Shipped, Waiting for payment
KMART     Kids Underwear      BDEOH    202033621685   2-Mar-20     23-Mar-20       564        $1,895.04    Shipped, Waiting for payment
KMART     Kids Underwear      BDDYG    202033621741   2-Mar-20     23-Mar-20       348        $1,372.86    Shipped, Waiting for payment
KMART     Kids Underwear      BDDYH    202033621769   2-Mar-20     23-Mar-20       348        $1,372.86    Shipped, Waiting for payment
KMART Total                                                                     176,490     $665,879.43
SEARS     Kids Activewear     SL4788   201930007242   21-Sep-19    12-Oct-19      3,144      $19,618.56    Shipped, Waiting for payment
SEARS     Kids Activewear     BDHCW    201930007256   21-Sep-19    12-Oct-19      5,760      $35,942.40    Shipped, Waiting for payment
SEARS     Kids Activewear     SO4884   201930009673   23-Sep-19    14-Oct-19      2,550       $8,517.00    Shipped, Waiting for payment
SEARS     Ladies Activewear   SS1174   201931157936   22-Oct-19    12-Nov-19      8,096      $20,207.64    Shipped, Waiting for payment
SEARS     Ladies Activewear   SR1175   201932506288   29-Dec-19    19-Jan-20      3,744       $9,345.08    Shipped, Waiting for payment
SEARS     Ladies Activewear   SR1035   201931415707   8-Nov-19     29-Nov-19      8,160      $17,952.00    Shipped, Waiting for payment
SEARS     Ladies Activewear   SU1034   201932519931   29-Dec-19    19-Jan-20      3,744       $8,266.76    Shipped, Waiting for payment
SEARS     Ladies Activewear   SS1266   201931158440   22-Oct-19    12-Nov-19      9,120      $29,679.92    Shipped, Waiting for payment
SEARS     Ladies Activewear   SR1065   201932523622   29-Dec-19    19-Jan-20      4,032      $13,120.08    Shipped, Waiting for payment
                    Case 7:20-cv-04651-PMH Document 1-18 Filed 06/17/20 Page 3 of 4


                                     LIDA TEXTILE & DYEING LIMITED - Shipped Goods POs
Buyer                                                      Invoice     Expected TT Quantity-
        Category                  PO No     Invoice No                                         Invoice Amount             Status
(KM/SR)                                                     Date          Days       Unit
SEARS         Kids Sleepwear      SY7633  201931737168      7-Dec-19    28-Dec-19      1,845       $6,287.76    Shipped, Waiting for payment
SEARS         Kids Sleepwear      SY7627  201931739835      7-Dec-19    28-Dec-19      2,200       $9,504.00    Shipped, Waiting for payment
SEARS         Kids Sleepwear      SY7724  202033228089     21-Feb-20    13-Mar-20      3,393      $11,563.35    Shipped, Waiting for payment
SEARS         Ladies Activewear   SV1670  202033540187     21-Feb-20    13-Mar-20      3,968      $23,427.07    Shipped, Waiting for payment
SEARS         Kids Activewear     SO4921  201931984884     22-Dec-19    12-Jan-20      5,244      $17,986.92    Shipped, Waiting for payment
SEARS         Kids Activewear     SL4935  201931985040     22-Dec-19    12-Jan-20      5,244      $17,357.64    Shipped, Waiting for payment
SEARS         Kids Activewear     SO4923  201931999147     29-Dec-19    19-Jan-20      2,820       $7,839.60    Shipped, Waiting for payment
SEARS         Kids Activewear     SN4925  201931999168      7-Dec-19    28-Dec-19      3,804      $10,575.12    Shipped, Waiting for payment
SEARS         Kids Activewear     SO4945  201931999199     22-Dec-19    12-Jan-20     11,496      $30,924.24    Shipped, Waiting for payment
SEARS         Kids Activewear     SN4926  201931999301     29-Dec-19    19-Jan-20      6,720      $19,689.60    Shipped, Waiting for payment
SEARS         Kids Activewear     SO4922  201931999415     22-Dec-19    12-Jan-20     11,496      $23,835.04    Shipped, Waiting for payment
SEARS         Kids Activewear     SM4946  201931999552      7-Dec-19    28-Dec-19      4,656      $25,701.12    Shipped, Waiting for payment
SEARS         Kids Activewear     SO4924  201931999568     22-Dec-19    12-Jan-20      5,796      $35,886.90    Shipped, Waiting for payment
SEARS         Ladies Activewear   SK9958  201932028384      7-Dec-19    28-Dec-19      3,664       $9,743.04    Shipped, Waiting for payment
SEARS         Kids Underwear      SY7631 201932156701.00   29-Dec-19    19-Jan-20       837        $4,097.95    Shipped, Waiting for payment
SEARS         Kids Underwear      SY7647  201932604098      1-Jan-20    22-Jan-20      3,276      $11,007.36    Shipped, Waiting for payment
SEARS         Kids Underwear      SY7660  201932604138      1-Jan-20    22-Jan-20      3,276      $11,007.36    Shipped, Waiting for payment
SEARS         Kids Underwear      SY7661  201932604169      1-Jan-20    22-Jan-20      3,276      $11,007.36    Shipped, Waiting for payment
SEARS         Kids Underwear      SY7651  201932644564      1-Jan-20    22-Jan-20      1,632       $4,935.17    Shipped, Waiting for payment
SEARS         Kids Underwear      SY7653  201932644570      1-Jan-20    22-Jan-20      1,632       $4,935.17    Shipped, Waiting for payment
SEARS         Kids Underwear      SY7655  201932644576      1-Jan-20    22-Jan-20      2,460       $9,162.89    Shipped, Waiting for payment
SEARS         Kids Underwear      SY7650  201932644582      1-Jan-20    22-Jan-20      3,276      $12,202.55    Shipped, Waiting for payment
SEARS         Kids Underwear      SY7652  201932644588      1-Jan-20    22-Jan-20      2,460       $9,162.88    Shipped, Waiting for payment
SEARS         Kids Underwear      SY7658  201932644597      1-Jan-20    22-Jan-20      2,460      $13,059.73    Shipped, Waiting for payment
SEARS         Kids Underwear      SY7656  201932644599      1-Jan-20    22-Jan-20      4,092      $18,463.10    Shipped, Waiting for payment
SEARS         Kids Underwear      SY7659  201932644626      3-Jan-20    24-Jan-20      4,920      $30,181.34    Shipped, Waiting for payment
SEARS         Kids Underwear      SY7644  201932644631      1-Jan-20    22-Jan-20      2,460       $9,706.14    Shipped, Waiting for payment
SEARS         Kids Underwear      SY7648  201932644638      1-Jan-20    22-Jan-20      2,460       $9,707.16    Shipped, Waiting for payment
SEARS         Kids Underwear      SY7646  201932644645      1-Jan-20    22-Jan-20      2,460       $8,100.37    Shipped, Waiting for payment
SEARS         Kids Underwear      SY7649  201932644668      1-Jan-20    22-Jan-20      2,460       $8,100.37    Shipped, Waiting for payment
SEARS         Kids Underwear      SY7645  202033228563     21-Feb-20    13-Mar-20      3,156      $10,604.16    Shipped, Waiting for payment
SEARS         Kids Underwear      SY7706  202033546000     21-Feb-20    13-Mar-20      2,340      $12,219.48    Shipped, Waiting for payment
SEARS         Kids Underwear      SY7654  202033228698     21-Feb-20    13-Mar-20      3,900      $17,596.80    Shipped, Waiting for payment
SEARS         Kids Underwear      SY7657  202033228729     21-Feb-20    13-Mar-20      2,280      $13,110.76    Shipped, Waiting for payment
SEARS         Kids Sleepwear      SY7625  201932643787      1-Jan-20    22-Jan-20      2,696      $18,764.16    Shipped, Waiting for payment
SEARS         Kids Sleepwear      SY7626  201932643792      1-Jan-20    22-Jan-20      1,600       $8,224.00    Shipped, Waiting for payment
SEARS         Kids Sleepwear      SY7634  201932342150     29-Dec-19    19-Jan-20      1,845       $7,492.54    Shipped, Waiting for payment
SEARS         Kids Sleepwear      SY7628  201932342259     29-Dec-19    19-Jan-20      1,701       $9,471.17    Shipped, Waiting for payment
SEARS         Kids Sleepwear      SY7631  201932761821     17-Jan-20     7-Feb-20       162         $793.15     Shipped, Waiting for payment
SEARS         Kids Sleepwear      SY7789  202033982334     2-Mar-20     23-Mar-20      1,701       $9,438.85    Shipped, Waiting for payment
SEARS         Kids Underwear      SY7657  202033621129     2-Mar-20     23-Mar-20       180        $1,035.06    Shipped, Waiting for payment
SEARS         Kids Underwear      SY7654  202033621438     2-Mar-20     23-Mar-20       192         $866.30     Shipped, Waiting for payment
SEARS         Kids Underwear      SY7706  202033621465     2-Mar-20     23-Mar-20       120         $626.64     Shipped, Waiting for payment
SEARS         Kids Underwear      SY7645  202033621629     2-Mar-20     23-Mar-20       120         $403.20     Shipped, Waiting for payment
SEARS Total                                                                          186,126     $698,454.02
Grand Total                                                                          362,616    $1,364,333.44
             Case 7:20-cv-04651-PMH Document 1-18 Filed 06/17/20 Page 4 of 4


                 LIDA TEXTILE & DYEING LIMITED - Ready to Ship POs
                              "Cancel" date: 5-05-2020
Buyer
        Category                PO No     Quantity   FOB Amount     Ready Date   Status
(KM/SR)
KMART       KIDS UNDERWEAR       BDDYI      3,840     $17,326.08     1/30/2020   Ready for Shipment
KMART       GIRL'S ACTIVEWEAR   BDDZY       3,276      $9,906.62     1/30/2020   Ready for Shipment
KMART       GIRL'S ACTIVEWEAR   BDDZZ       3,276     $14,781.31     1/30/2020   Ready for Shipment
KMART       GIRL'S ACTIVEWEAR   BDEAA       2,160      $7,672.32     1/30/2020   Ready for Shipment
KMART       GIRL'S ACTIVEWEAR   BDEAB       2,736      $9,718.27     1/30/2020   Ready for Shipment
KMART       GIRL'S ACTIVEWEAR   BDEAC       1,368      $4,596.48     1/30/2020   Ready for Shipment
KMART       BOY'S ACTIVE WEAR   BDEAK       9,403     $16,154.35     1/30/2020   Ready for Shipment
KMART       BOY'S ACTIVE WEAR   BDEAL       9,403     $15,608.98     1/30/2020   Ready for Shipment
KMART       BOY'S ACTIVE WEAR   BDEAM       7,236     $15,000.23     1/30/2020   Ready for Shipment
KMART       BOY'S ACTIVE WEAR   BDEAN       2,571      $7,404.48     1/30/2020   Ready for Shipment
KMART       BOY'S ACTIVE WEAR   BDEAO       2,486      $7,159.68     1/30/2020   Ready for Shipment
KMART       BOY'S ACTIVE WEAR   BDEAP       4,307     $13,231.10     1/30/2020   Ready for Shipment
KMART       BOY'S ACTIVE WEAR   BDEAQ       3,790     $11,642.88     1/30/2020   Ready for Shipment
KMART       BOY'S ACTIVE WEAR   BDEAR       4,714     $15,160.22     1/30/2020   Ready for Shipment
KMART       GIRL'S ACTIVEWEAR   BDEGM       2,736     $12,213.50     1/30/2020   Ready for Shipment
KMART       LADIES ACTIVEWEAR   BDEGY       6,560      $5,404.00     1/30/2020   Ready for Shipment
KMART       LADIES ACTIVEWEAR   BDEGZ       4,800     $10,800.00     1/30/2020   Ready for Shipment
KMART       BOY'S ACTIVE WEAR   BDEKA      12,540     $25,995.42     1/30/2020   Ready for Shipment
KMART       GIRL'S ACTIVEWEAR   BDEKG       1,368      $4,688.14     1/30/2020   Ready for Shipment
KMART       LADIES ACTIVEWEAR   BDEMF       1,424       $284.00      1/30/2020   Ready for Shipment
KMART       LADIES ACTIVEWEAR   BDEPW       4,608      46082.15      1/30/2020   Ready for Shipment
KMART       BOY'S ACTIVE WEAR   BDHNL       6,000     $33,120.00     1/30/2020   Ready for Shipment
KMART       BOY'S ACTIVE WEAR    BDZRI     11,496     $30,901.25     1/30/2020   Ready for Shipment
KMART Total                                112,098    $288,769.33
SEARS       BOY'S ACTIVE WEAR    SJ5031     4,243     $12,219.84     1/30/2020   Ready for Shipment
SEARS       BOY'S ACTIVE WEAR    SJ5033     4,742     $14,567.42     1/30/2020   Ready for Shipment
SEARS       BOY'S ACTIVE WEAR   SK5030      7,238     $15,004.37     1/30/2020   Ready for Shipment
SEARS       BOY'S ACTIVE WEAR   SK5032      4,243     $12,219.84     1/30/2020   Ready for Shipment
SEARS       BOY'S ACTIVE WEAR   SK5040      6,394     $10,614.04     1/30/2020   Ready for Shipment
SEARS       GIRL'S ACTIVEWEAR   SK5217     10,140     $30,663.36     1/30/2020   Ready for Shipment
SEARS       GIRL'S ACTIVEWEAR   SK5221     10,848     $41,135.62     1/30/2020   Ready for Shipment
SEARS       BOY'S ACTIVE WEAR    SL5034     3,994     $12,269.57     1/30/2020   Ready for Shipment
SEARS       BOY'S ACTIVE WEAR    SL5035     8,486     $27,290.98     1/30/2020   Ready for Shipment
SEARS       BOY'S ACTIVE WEAR    SL5039     6,393     $10,983.17     1/30/2020   Ready for Shipment
SEARS       BOY'S ACTIVE WEAR    SL5095     4,243     $12,219.84     1/30/2020   Ready for Shipment
SEARS       GIRL'S ACTIVEWEAR    SL5218     4,914     $22,171.97     1/30/2020   Ready for Shipment
SEARS       GIRL'S ACTIVEWEAR    SL5219     9,984     $45,047.81     1/30/2020   Ready for Shipment
SEARS       GIRL'S ACTIVEWEAR    SL5222     5,760     $20,459.52     1/30/2020   Ready for Shipment
SEARS       GIRL'S ACTIVEWEAR    SL5224     4,752     $16,285.10     1/30/2020   Ready for Shipment
SEARS       GIRL'S ACTIVEWEAR   SM5225      4,596     $13,103.20     1/30/2020   Ready for Shipment
SEARS       GIRL'S ACTIVEWEAR   SM5226      8,244     $29,282.69     1/30/2020   Ready for Shipment
SEARS       GIRL'S ACTIVEWEAR   SM5227      4,440     $14,918.40     1/30/2020   Ready for Shipment
SEARS       LADIES ACTIVEWEAR   SS2378      8,096     $25,332.38     1/30/2020   Ready for Shipment
SEARS Total                                121,750    $385,789.12
Grand Total                                233,848    $674,558.45
